Kane, J. (dissenting).
The time which elapsed between defendant’s request for portions of a trial transcript and the date he received such minutes was properly excludable under CPL 30.30 (subd 4, par [b]). True, his attorney did not specifically ask for a continuance, but it is noteworthy that the letter requesting those materials was directed to the trial court and not the stenographer who recorded the former proceedings. At the very least, defendant’s action should be regarded as consenting to a continuance of indefinite duration while the minutes were being transcribed. The prosecution, having no control over the production of the transcript, was aware of defendant’s application and it should not be penalized for failing to insist that he formally request an adjournment. Whether the prosecution was otherwise ready for trial within this period is academic because, in my opinion, defendant has not identified unexcused delay in excess of six months (cf. People v Dean, 45 NY2d 651, 656). Since he was not deprived of a speedy trial in violation of any constitu*745tional rights, and since no additional grounds for reversal have been presented, the judgment convicting defendant of assault should be affirmed.